Citation Nr: 0721191	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an initial compensable rating for weakness of 
the adjacent left small and middle fingers.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active military service from February 1962 to 
January 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The RO confirmed and continued a noncompensable 
evaluation for residuals of a laceration of the left ring 
finger.  That rating had been in effect since January 14, 
1966.  As well, the RO granted service connection for 
weakness of the left middle finger and left little finger as 
secondary to the already service-connected disability 
involving the left ring finger.  A noncompensable evaluation 
was assigned for this additional disability, effective April 
2, 2003.  The RO also denied a 10 percent evaluation based 
upon multiple, noncompensable, service-connected 
disabilities.

The veteran testified at a videoconference hearing in March 
2004 before the undersigned Veterans Law Judge (VLJ) of the 
Board.  The transcript of the proceeding is of record.

In August 2004 and again in August 2005, the Board remanded 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
In November 2005, following the second remand, the RO granted 
a higher, 10 percent rating for the residuals of the 
laceration of the veteran's left ring finger, effective as of 
October 25, 2005.  The veteran continued his appeal for an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  
In a March 2006 decision, the Board denied the veteran's 
claim for a rating higher than 10 percent for residuals of a 
laceration of the left ring finger.

The RO, however, did not complete all of the development 
requested regarding the veteran's claim for a compensable 
rating for the weakness in his adjacent left little and 
middle fingers.  So the Board again remanded that claim to 
the RO via the AMC to fully comply with the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, the 
prior remands still remain only partially fulfilled, and 
another remand is required.  So, the appeal is again REMANDED 
to the RO via the AMC in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

The prior remand noted that the VA physician who examined the 
veteran on remand in October 2005 primarily cited findings 
concerning the range of motion and extent of functional 
impairment for fingers on the veteran's left hand other than 
his middle finger.  But the VA examiner did find there were 
degenerative changes of the left middle finger on X-ray, 
although he did not indicate whether these degenerative 
changes constituted arthritis, as was the case with the 
veteran's left ring finger.

The February 2007 examination report reflects that the 
examiner provided excellent objective findings but on the 
veteran's left ring finger.  The issue before the Board is 
the condition of his left middle and left small fingers.  The 
veteran is entitled, as a matter of law, to have the RO 
comply with the Board's remand directives.  See Stegall, 11 
Vet. App. at 271.  Consequently, since the RO completed some 
- but not all - of the diagnostic testing and evaluation 
requested in the Board's prior remands, the physician who 
examined the veteran in February 2007 must be given an 
opportunity to submit an addendum to the report of that 
evaluation providing the additional information needed 
concerning the left middle finger.  And if, for whatever 
reason, it is not possible to have this same physician 
comment further, then the veteran must be reexamined to 
obtain this necessary information.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health- 
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  If possible, have the VA examiner who 
evaluated the veteran in February 2007 
(following the Board's most recent remand) 
submit an addendum to the report of that 
evaluation indicating whether the veteran 
has limitation of motion in his left middle 
finger (Note: the report of the February 
2007 examination primarily addresses these 
symptoms as they concern his left ring 
finger, but this information is also needed 
concerning his adjacent left middle finger 
because it is the finger at issue.  And if, 
for example, there is no ascertainable 
functional impairment in this additional 
finger, so by implication no ankylosis or 
limitation of motion, then this must be 
expressly indicated in the addendum report 
because VA adjudicators cannot make this 
inductive leap).

Other relevant considerations include 
whether there is evidence of pain, 
weakness, premature fatigability, 
incoordination, etc., in the left middle 
and little digits and whether there is 
likely to be additional range of motion 
loss (above and beyond that objectively 
shown) as a consequence - such as when the 
veteran's symptoms "flare up" or after 
prolonged use.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, etc., please specifically 
indicate this. (Note: VA adjudicators 
cannot presume that lack of mention of 
these symptoms necessarily means the 
veteran did not have them, or did not have 
relevant complaints).

Please also indicate whether the veteran 
has arthritis in his left middle finger? 
(Note: the previous X-ray, from the 
October 2005 VA examination found 
degenerative changes of this finger, but 
only gave a diagnosis of arthritis for his 
left ring finger.)  If he also has 
arthritis in this additional finger (his 
left middle finger), please discuss the 
extent of it.

Any indications that the veteran's 
complaints of pain or other symptomatology 
were not in accord with the physical 
findings on examination should be directly 
addressed and discussed in the 
supplemental report.

To facilitate making these determinations, 
the examiner must be provided a copy of 
the claims file - including a copy of this 
remand and the applicable rating criteria 
contained in 38 C.F.R. § 4.71a, DCs 5220 
through 5230. The examiner is also asked 
to indicate that he or she has reviewed 
the claims folder and applicable rating 
criteria.

*If, for whatever reason, it is not 
possible to have the VA examiner who 
conducted the February 2007 evaluation 
comment further, providing the additional 
information requested concerning the left 
middle finger in a supplemental report, 
then have the veteran reexamined to obtain 
this necessary information.

2.  Then readjudicate the claim for a 
higher initial rating for the adjacent 
left middle and small finger disability in 
light of any additional evidence obtained. 
The RO must consider 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010, and DCs 
5220-5230. If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before returning 
the case to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




